  Case 2:20-cv-09110-KM-JBC Document 1 Filed 07/20/20 Page 1 of 7 PageID: 1



U.S. Equal Employment Opportunity Commission
33 Whitehall Street, 5th Floor
New York, NY 10004
Sebastian Riccardi
Senior Trial Attorney
(929) 506-5340
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
-------------------------------------------------------------x
U.S. EQUAL EMPLOYMENT                                        :
OPPORTUNITY                                                  : CIVIL ACTION NO. 20-cv-9110
COMMISSION,                                                  : ECF CASE
                                                             :
                                                             :
                                                             : COMPLAINT
                           Plaintiff,                        :
                                                             : JURY TRIAL DEMANDED
                                                             :
                                                             :
                  v.                                         :
                                                             :
                                                             :
UNITED AIRLINES, INC.                                        :
                                                             :
                           Defendant.                        :
                                                             :
------------------------------------------------------------ x


                                  NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of religion, and to

provide appropriate relief to David Disbrow who was adversely affected by such practices. As

alleged with greater particularity below, Defendant United Airlines, Inc. whose principal place of

business is 233 South Wacker Drive, Chicago, IL 60666, discriminated against Disbrow by

refusing to reasonably accommodate his religious beliefs.

                                 JURISDICTION AND VENUE




                                                 1
  Case 2:20-cv-09110-KM-JBC Document 1 Filed 07/20/20 Page 2 of 7 PageID: 2



       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Sections 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§§ 2000e-5(f)(1) and (3) (“Title

VII”) and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the District of New Jersey.

                                             PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1)

and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).

       4.      At all relevant times, Defendant, United Airlines, Inc., has continuously been

doing business in the State of New Jersey and has continuously had at least 15 employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

2000e(b), (g) and (h).

                              ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, Disbrow filed charge

number 524-2018-01545 with the Commission alleging violations of Title VII by Defendant.

       7.      The Commission investigated Disbrow’s charge.

       8.      On January 6, 2020, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that Defendant violated of Title VII by

refusing to accommodate Disbrow’s religion.




                                                 2
  Case 2:20-cv-09110-KM-JBC Document 1 Filed 07/20/20 Page 3 of 7 PageID: 3



       9.       The Commission invited Defendant to join with the Commission in informal

methods of conciliation to endeavor to eliminate the unlawful employment practices and provide

appropriate relief.

       10.      The Commission engaged in communications with Defendant to provide

Defendant the opportunity to remedy the discriminatory practices described in the Letter of

Determination.

       11.      The Commission was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

       12.      On June 4, 2020, the Commission issued to Defendant a Notice of Failure of

Conciliation.

       13.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                        STATEMENT OF CLAIMS

       14.      Since at least April 17, 2018, Defendant has engaged in unlawful employment

practices in violation of Section 703 of Title VII, 42 U.S.C. § 2000(e)-2, when it discriminated

against Disbrow on the basis of religion by refusing to accommodate his religious beliefs.

Specifically:

                (a) Disbrow has been employed by Defendant as a pilot for over 30 years. His

       base is Newark International Airport.

                (b) Disbrow is a Buddhist.

                (c) In 2017, Disbrow was diagnosed as alcohol dependent. In January 2018,

       Disbrow entered a residential alcohol treatment program.

                (d) As a result of Disbrow’s alcohol dependence diagnosis, his medical certificate

       issued by the Federal Aviation Administration (“FAA”) was revoked.




                                                  3
Case 2:20-cv-09110-KM-JBC Document 1 Filed 07/20/20 Page 4 of 7 PageID: 4



           (e) Defendant operates a HIMS program to help its pilots who have been

    diagnosed with alcohol or drug dependency obtain the FAA medical certificate that they

    need in order to be able to fly. The only way that a pilot employed by Defendant whose

    medical certificate has been revoked due to a substance dependency diagnosis can return

    to work is through Defendant’s HIMS program.

           (f) Defendant’s HIMS program provides counseling, peer support, and

    monitoring for participating pilots. The HIMS program also sponsors pilots who

    successfully participate to obtain the special issuance medical certificates from the

    FAA that allow them to fly again.

           (g) One of the requirements of Defendant’s HIMS program is that participating

    pilots must regularly attend meetings of Alcoholics Anonymous (“AA”), a support group

    focused on ensuring its members abstain from alcohol based on “Twelve Steps”, and

    obtain an AA sponsor.

           (h) Defendant’s HIMS program requires that all participants complete at least the

    first five of the Twelve Steps, three of which require acknowledging “a Power greater

    than ourselves” and “God.” All of the AA meetings near Disbrow were held in churches,

    began with a prayer, with its conception of God based on a monotheistic belief in God as

    a Supreme Being.

           (i) The FAA does not mandate that a HIMS program require all participants to

    attend AA. Nor does the FAA require a pilot who has been diagnosed as alcohol

    dependent to attend AA in order to be eligible for a special issuance medical certificate.

           (j) Disbrow enrolled in Defendant’s HIMS program in March 2018.




                                             4
  Case 2:20-cv-09110-KM-JBC Document 1 Filed 07/20/20 Page 5 of 7 PageID: 5



               (k) At the same time that he attended AA meetings, he also attended meetings of

       Refuge Recovery, a support group focused on ensuring its members abstain from alcohol

       and other drugs that is similar to AA, but based on Buddhist principles. At Refuge

       Recovery, Disbrow obtained a mentor—the Refuge Recovery equivalent of an AA

       sponsor.

               (l) Soon after enrolling in the HIMS program, Disbrow asked to substitute

       attendance at Refuge Recovery instead of AA attendance as a reasonable accommodation

       to his religious beliefs. He made this request because he objected to the religious content

       of AA, which contradicted his Buddhist beliefs. Defendant refused to modify its

       requirement to attend AA meetings.

               (m) Disbrow made repeated requests to Defendant to accommodate his religious

       beliefs by allowing him to attend Refuge Recovery in lieu of AA. Defendant repeatedly

       refused his requests.

               (n) As a result of Defendant’s refusal to accommodate Disbrow’s religious

       beliefs, he has been unable to participate in the HIMS program. And, as a result he has

       been unable to return to work.

       15.     The effect of the practices complained of in paragraph 14 above has been to

deprive Disbrow of equal employment opportunities and otherwise adversely affect his status as

an employee, because of his religion.

       16.     The unlawful employment practices complained of in paragraphs 14 above were

intentional.

       17.     The unlawful employment practices complained of in paragraphs 14 above have

been done with malice or with reckless indifference to Disbrow’s federally protected rights.




                                                5
  Case 2:20-cv-09110-KM-JBC Document 1 Filed 07/20/20 Page 6 of 7 PageID: 6



                                           PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from engaging in

discrimination on the basis of religion.

       B.       Order Defendant to institute and carry out policies, practices, and programs

which provide equal employment opportunities for all employees regardless of their religion.

       C.      Order Defendant to accommodate Disbrow’s religion by allowing him to

substitute attendance at a Buddhism-based recovery group for Defendant’s requirement of AA

attendance in its HIMS program.

       D. Order Defendant to make Disbrow whole by providing compensation for past and

future nonpecuniary losses resulting from the unlawful practices complained of in paragraph 14

above, including emotional pain, suffering, inconvenience, loss of enjoyment of life, and

humiliation, in amounts to be determined at trial.

       E. Order Defendant to make Disbrow whole by providing compensation for past and

future pecuniary losses resulting from the unlawful practices complained of in paragraph 14

above in amounts to be determined at trial.

       F.      Order Defendant to pay Disbrow punitive damages for its malicious and reckless

conduct, as described in paragraph 14 above, in amounts to be determined at trial.

       G.      Order Defendant to make Disbrow whole by providing appropriate backpay with

prejudgment interest, in an amount to be proved at trial, and other affirmative relief to necessary

to eradicate the effects of the unlawful employment practices complained of above.




                                                 6
  Case 2:20-cv-09110-KM-JBC Document 1 Filed 07/20/20 Page 7 of 7 PageID: 7



        H.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        I.     Award the Commission its costs of this action.

                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its complaint.

Dated: July 20, 2020
       New York, New York

                                                     Sharon Fast Gustafson
                                                     General Counsel

                                                     Robert A. Canino
                                                     Acting Deputy General Counsel

                                                     Gwendolyn Reams
                                                     Associate General Counsel

                                                     EQUAL EMPLOYMENT OPPORTUNITY
                                                     COMMISSION
                                                     131 M Street, N.E.
                                                     Washington D.C. 20507


                                                     Jeffrey Burstein
                                                     Regional Attorney

                                                     Raechel Adams
                                                     Supervisory Trial Attorney


                                                      /s/Sebastian Riccardi
                                                     Sebastian Riccardi
                                                     Trial Attorney

                                                     EQUAL EMPLOYMENT OPPORTUNITY
                                                     COMMISSION
                                                     New York District Office
                                                     33 Whitehall Street, 5th Floor
                                                     New York, NY 10004-2112
                                                     Telephone: (929) 506-5340
                                                     Facsimile: (212) 336-3623



                                                 7
